                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF TEXAS
                                EL PASO DIVISION

USA                                             §
                                                §
vs.                                             §      NO: EP:18-CR-02803(1)-DB
                                                §
(1) JAMES ALGER                                 §

                              STANDING DISCOVERY ORDER

               On this day, the Court considered the above-captioned cause. In an effort to

manage efficiently the Court’s crowded docket, and in order to expedite discovery and bring

about full readiness for trial within the meaning of the Speedy Trial Act, 18 U.S.C. §§ 3161, et

seq., the following orders should enter:

               IT IS HEREBY ORDERED that the parties herein confer and accomplish the

following WITHIN FOURTEEN DAYS FROM THE DATE OF ENTRY OF THIS

ORDER.



A.     The Government shall permit the defendant to inspect and copy the following items or

       copies thereof, or supply copies thereof which are within the possession, custody or

       control of the Government, the existence of which is known, or by the exercise of

       diligence may become known to the Government:



(1)            Any written or recorded statements made by the defendant.

(2)            The substance of any oral statement made by the defendant before or after his or

               her arrest in response to interrogation by a person then known to be a Government
             agent which the Government intends to offer into evidence at trial.




(3)          The Defendant’s Federal Bureau of Investigation arrest record.

             Books, papers, documents, photographs, tangible objects, buildings or places

             which the Government intends to use as evidence at trial to provide its

             case-in-chief, or which were obtained from or belong to the defendant.

(4)          Results of reports of physical or mental examination and of scientific tests or

             experiments made in connection with this case.



B.    The defendant shall permit the Government to inspect and copy the following items or

      copies thereof, or supply copies thereof which are within the possession, custody or

      control of the defendant the existence of which is known or by the exercise of diligence

      may become known to the defendant:



(1)          Books, papers, documents, photographs, or tangible objects which the defendant

             intends to use as evidence-in-chief at trial.

(2)          Results of reports of physical or mental examinations, and of scientific tests or

             experiments, made in connection with this case which the defendant intends to use

             as evidence-in-chief at trial or which were prepared by a defense witness who will

             testify concerning the contents thereof.

(3)          If the defendant intends to rely upon the defense of insanity at the time of the
               alleged crime or intends to introduce expert testimony relating to a mental disease,

               defect or other condition bearing on the issue of whether he or she had the mental

               state required for the offense charged, he or she shall give written notice to the

               Government.



C.   The Government shall supply the defendant with a Federal Bureau of Investigation arrest

     record or other appropriate convictions of any Government witness who is known or by

     the exercise of diligence may become known to the Government to have a prior criminal

     record.

               IT IS FURTHER ORDERED that the parties herein confer and accomplish the

               following matters fourteen days before trial:



A.   The Government shall reveal to the defendant and permit inspection and copying of all

     information and material known to the Government which may be favorable to the

     defendant on the issues of guilt or punishment within the scope of Brady v. Maryland,

     373 U.S. 83 (1963), or which tends to impeach Government witnesses.

B.   The Government shall state whether the defendant was the subject of any electronic

     surveillance and if so, shall furnish to the defendant for inspection and copying any

     recordings or videotapes which may be offered into evidence at trial.

C.   The Government shall disclose to the defendant the existence and substance of any

     payments, promises of immunity, leniency, or preferential treatment, made to prospective

     Government witnesses, within the scope of United States v. Giglio, 405 U.S. 150 (1972)
     and Napue v. Illinois, 360 U.S. 264 (1959).

            IT IS FURTHER ORDERED that it shall be the continuing duty of counsel for

            both sides to reveal to opposing counsel all newly discovered information or other

            material within the scope of this Standing Order.



D.   The Court may at any time, upon motion properly filed or on its own motion, order that

     the discovery or inspection provided for by this Standing Order be denied, restricted or

     deferred, or make such other order as is appropriate. The Court expects, however, that

     counsel for both sides shall make every good faith effort to comply with the letter and the

     spirit of this Standing Order.

E.   All motions concerning matters not covered by this Standing Order, which includes

     Motions to Suppress, must be filed within fourteen (14) days of arraignment or waiver of

     arraignment.

F.   Counsel shall immediately notify the Court in writing of the reasons for failure to comply

     with this Standing Order at such point in time as the failure occurs.

            FAILURE TO COMPLY WITH ALL THE TERMS OF THIS ORDER

            MAY RESULT IN THOSE MATERIALS NOT DISCLOSED AS SET

            FORTH ABOVE BEING PRESUMED INADMISSIBLE. FAILURE TO

            COMPLY MAY ALSO RESULT IN DISMISSAL OF THE CASE.

            IT IS FINALLY ORDERED THAT ON OR BEFORE TWELVE

            O’CLOCK, ON THURSDAY, ELEVEN DAYS BEFORE THE DAY OF

            TRIAL, DEFENSE ATTORNEYS NOTIFY THE COURT’S DEPUTY
CLERK OF THE DEFENDANT’S INTENTION TO PLEAD GUILTY. At

that time, defense attorneys must also schedule a setting for a plea hearing either

before this Court or a magistrate court. DEFENDANTS WHO FAIL TO

COMPLY WITH THE THURSDAY DEADLINE WILL NOT RECEIVE

ADJUSTMENTS TO THEIR SENTENCING GUIDELINES BASED ON

SUPER ACCEPTANCE OF RESPONSIBILITY. MOREOVER, THE

COURT WILL NOT RECOGNIZE ANY PLEA AGREEMENTS INTO

WHICH THE PARTIES ENTER AFTER THE THURSDAY DEADLINE.

INSTEAD, DEFENDANTS WILL BE REQUIRED TO PLEAD GUILTY

TO ALL COUNTS OF THE INDICTMENT.


SIGNED this 1st day of November, 2018


                                     ______________________________
                                     DAVID BRIONES
                                     SENIOR U.S. DISTRICT JUDGE
